DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (Pub. No.: US 2018/0006727) in view of Aoki et al (US Patent No. 7,447,446) and further in view of Roth (US Patent No. 10,244,297).

Regarding claims 1 and 6, referring to Figures 1A, 2, 3A-3B and 4, Young et al teaches a light source switching apparatus, comprising: 
	two light sources (i.e., two light sources 101, Figs. 1A, 2, 3A-3B and 4);
	an optical modulator (i.e., optical modulator 105A, Figs. 1A, 2, 3A-3B and 4);
	a first port and second port (i.e., ports 103, Figs. 1A, 2, 3A-3B and 4) of the optical modulator are each configured to connect to a respective light source of two light sources that outputs continuous light energy; and
	after detecting (i.e., photodetector monitor 113A and control circuit 109, Figs. 1A, 2, 3A-3B and 4) that an operating light source in the two light sources fails, turning on the other light source of the two light sources (i.e., Figures 1A, 2, 3A-3B and 4, page 1, paragraphs [0014]-[0016], page 2, paragraphs [0017]-[0028], page 3, paragraphs [0029]-[0033], page 4, paragraphs [0041]-[0051], and page 5, paragraph [0052]).
	Young et al differs from claims 1 and 6 in that he fails to specifically teach a first multi-mode interference (MMI) coupler, a second MMI coupler, and a phase modulator, the first MMI coupler comprises: a first port, a second port, a third port, and a fourth port, wherein the first port and the second port are located on one side of the first MMI coupler, and the third port and the fourth port are 
	Regarding claims 2 and 17, the combination of Young et al, Aoki et al and Roth teaches further comprising: a first light source (i.e., light source 401A, Fig. 4 of Young et al) and an optical interface (i.e., optical interface 403B, Fig. 4 of Young et al), wherein the first light source is connected to the third port or the fourth port, and wherein the optical interface is configured to connect to an external light source (i.e., light source 401B, Fig. 4 of Young et al).

Regarding claim 4, the combination of Young et al, Aoki et al and Roth teaches further comprising: two optical interfaces, wherein each of the two optical interfaces is configured to connect to an external light source (i.e., Figs. 1A, 2 and 4 of Young et al, and Figs. 1, 2 and 13 of Aoki et al).
Regarding claim 5, the combination of Young et al, Aoki et al and Roth teaches further comprising: an optoelectronic detector (i.e., photodetector PD 4D, Figs. 12 and 13 of Aoki et al), wherein: the second MMI coupler further comprises an eighth port, the eighth port and the seventh port are located on a same side of the second MMI coupler, and the optoelectronic detector (i.e., photodetector PD 4D, Figs. 12 and 13 of Aoki et al) is connected to the eighth port.
Regarding claim 7, the combination of Young et al, Aoki et al and Roth teaches wherein the other light source, the first MMI coupler, the second MMI coupler, and the phase modulator are disposed m a silicon photon chip, and 
Regarding claim 8, the combination of Young et al, Aoki et al and Roth teaches wherein the operating light source, the first MMT coupler, the second MMT coupler, the phase modulator, and the optical modulator are disposed in a silicon photon chip, and wherein the other light source is disposed outside the silicon photonic chip (i.e., Figs. 1A, 2 and 4 of Young et al, Figs. 12 and 13 of Aoki et al, and Fig. 5 of Roth).
Regarding claim 9, the combination of Young et al, Aoki et al and Roth teaches wherein the first MMI coupler, the second MMI coupler, and the phase modulator are disposed in a silicon photonic chip, and wherein the two light sources are disposed outside the silicon photonic chip (i.e., Fig. 5 of Roth).
Regarding claim 10, the combination of Young et al, Aoki et al and Roth teaches wherein the two light sources, the first MMI coupler, the second MMI coupler, and the chase modulator are disposed in a silicon photonic chip (i.e., Figs. 1A, 2 and 4 of Young et al, and Fig. 5 of Roth).

Regarding claim 12, the combination of Young et al, Aoki et al and Roth teaches wherein the detecting that an operating light source in the two light sources fails comprises: when if is detected that a current of the operating light source is less than a preset threshold, determining that the operating light source fails; or when an optical detector is disposed on a back surface of each of the two light sources, and it is detected that optical power of light energy output by the optical detector connected to the operating light source is less than a preset threshold, determining that the operating light source fails (i.e., photodetector 113A and control circuit 109, Figs. 1A, 2 and 4 of Young et al, and Figs. 12 and 13 of Aoki et al).
Regarding claim 13, the combination of Young et al, Aoki et al and Roth teaches wherein: the silicon photonic chip further comprises an optical detector; the second MMI coupler further comprises an eighth port, wherein the eighth port and the seventh port are located on a same side of the second MMI coupler, and wherein the optical detector is connected to the eighth port; and wherein the detecting that an operating light source in the two light sources fads comprises: 
Regarding claim 14, the combination of Young et al, Aoki et al and Roth teaches further comprises: replacing a failed light source of the two light sources with another light source (i.e., Figs. 1A, 2 and 4 of Young et al, and Figs. 12 and 13 of Aoki et al).
Regarding claim 15, the combination of Young et al, Aoki et al and Roth teaches further comprises: replacing a failed light source of the two light sources with another light source (i.e., Figs. 1A, 2 and 4 of Young et al, and Figs. 12 and 13 of Aoki et al).
	Regarding claim 16, the combination of Young et al, Aoki et al and Roth teaches further comprises: outputting a π phase signal to the phase modulator, so that light energy output by the another light source enters the optical modulator (i.e., phase modulators 510 and 515, Fig. 5 of Roth).
Regarding claim 18, the combination of Young et al, Aoki et al and Roth teaches wherein the electrical connector and the optical connector are integrated 
Regarding claim 19, the combination of Young et al, Aoki et al and Roth teaches wherein the system further comprises an optical modulator (i.e., optical modulator in Figs. 1A, 2 and 4 of Young et al).

                                               Conclusion
4.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji et al (US Patent No. 10,374,699) discloses photonic integrated circuit and optical transmitter.

5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272 -3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 

/HANH PHAN/           Primary Examiner, Art Unit 2636